DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner’s note that Choi teaches  “a parameter enabling postponement of feedback information of a physical downlink shared channel (PDSCH) of a semi-persistent scheduling;”  in following paragraphs:
[[0296] A minimum period that a semi-persistent scheduled (SPS) PDSCH may have in a Release 15 NR system is 10 ms…However, in Release 16, for a downlink URLLC service, SPS PDSCH transmission having a period shorter than 10 ms has been enhanced.
[0301] Referring to FIG. 24, if first SPS PDSCH transmission is scheduled in slot n, and PUCCH transmission associated with a first SPS PDSCH is impossible in slot n+k1, the UE postpones transmission timing of HARQ-ACK associated with the first SPS PDSCH to slot n+P+k1…. Here, P may be determined to be, for example, the same value as a period of the SPS PDSCH.
While Choi does not teach receiving, by a wireless device, a radio resource control (RRC) message comprising the parameter.  However Takahashi; Yuki et al. USPGPUB 20220338225 A1 teaches the following “[0031] The configuration information related to SPS (for example, an “SPS-Config” information element of RRC) may include an index for identifying SPS (SPS index), information related to resources of SPS (for example, a period of SPS), information related to PUCCH resources for SPS, and the like.” in order to improve system control flexibility by configuration of plurality of SPSs in one cell group ([0007]) 
The examiner notes that the inventive concept claimed in this application is taught by Choi, except the feature of receiving the parameter from RRC.  As Takahashi discloses in [0245], the parameter could be implemented in DCI, RRC or MIB/SIB, a person with ordinary skill in the art would be able to combine the parameter taught in Choi with the different methods of transmitting such parameter in Takahashi in order to improve control flexibility.  

Claim Objections
Objections to claims are withdrawn in light of the amendment filed on 10/20/2022

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-12, and 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI; Kyungjun et al. US PGPUB 20210352656 A1, in view of Takahashi; Yuki et al. US PUGPUB 20220338225 A1. 
Regarding claim 1. Choi teaches A method comprising: 
a parameter  enabling postponement of feedback information of a physical downlink shared channel (PDSCH) of a semi-persistent scheduling; ([0301] P may be determined to be, for example, the same value as a period of the SPS PDSCH.)
receiving the PDSCH of  the semi-persistent scheduling, ([0297] receiving an SPS PDSCH in a first slot by the UE)  wherein the PDSCH is associated with a first uplink control channel indicated by a feedback timing parameter of the semi-persistent scheduling;   ([0301] if first SPS PDSCH transmission is scheduled in slot n, and PUCCH transmission associated with a first SPS PDSCH is impossible in slot n+k1)
postponing, ([0301] the UE postpones transmission timing of HARQ-ACK associated with the first SPS PDSCH to slot n+P+k1.) based on the parameter ([0301] P may be determined to be, for example, the same value as a period of the SPS PDSCH.) and at least one symbol of the first uplink control channel not being available for uplink transmission, (Ibid. if first SPS PDSCH transmission is scheduled in slot n, and PUCCH transmission associated with a first SPS PDSCH is impossible in slot n+k1, ) transmission of the feedback information of the PDSCH via the first uplink control channel;  ([0301])
determining a second uplink control channel after the first uplink control channel;  (Ibid. the UE may continuously postpone, by P, the transmission timing of HARQ-ACK for the first SPS PDSCH.) 
transmitting the feedback information  via the second uplink control channel. ([0301] If PUCCH transmission is possible in slot n+P+k1, the UE may transmit HARQ-ACK of the SPS PDSCH.)
Choi does not teach 
receiving, by a wireless device, a radio resource control (RRC) message comprising the parameter
However, Takahashi teaches 
receiving, by a wireless device, a radio resource control (RRC) message comprising the parameter ([0031] The configuration information related to SPS (for example, an “SPS-Config” information element of RRC) may include an index for identifying SPS (SPS index), information related to resources of SPS (for example, a period of SPS), information related to PUCCH resources for SPS, and the like.”) in order to improve system control flexibility by configuration of plurality of SPSs in one cell group ([0007]) 
Choi and Takahashi are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method taught in Choi with the different means of transmitting SPS parameter in Takahashi in order to improve control flexibility.  

Regarding claim 2. Choi and Takahashi teaches The method of claim 1, Choi teaches wherein the transmitting the feedback information via the second uplink control channel comprises multiplexing the feedback information in the second uplink control channel.  (Fig. 24, multiples four SPS PDSCH ACK in PUCCH, see also [0301])
	 
Regarding claim 3. Choi and Takahashi teaches The method of claim 1, and Choi teaches further comprising receiving a downlink control information (DCI) indicating the second uplink control channel.  ([0018] [0018] In another aspect, the method may further include receiving the first indicator corresponding to the first PUCCH and the second indicator corresponding to the second PUCCH from the base station via a physical downlink control channel or radio resource control (RRC) signaling.) 

Regarding claim 6. Choi and Takahashi teaches The method of claim 1, and Choi teaches 
Wherein the RRC message comprising configuration parameters indicating transmission directions of a plurality of symbols comprising the at least one symbol, wherein a transmission direction of a symbol is uplink or downlink or undetermined. ([0075] Information on the type of each symbol, i.e., information representing any one of DL symbols, UL symbols, and flexible symbols, may be configured with a cell-specific or common radio resource control (RRC) signal.)

Regarding claim 7. Choi and Takahashi teaches The method of claim 6, and Choi teaches wherein the postponing, based on the parameter and the at least one symbol of the first uplink control channel, further comprises determining, based on the configuration parameters, that a transmission direction of the at least one symbol of radio resources allocated to the first uplink control channel is downlink. (([0283] As another example, the UE may determine the k1 value except for a slot configured as a semi-static DL symbol by a higher layer. For example, the UE excludes, when determining the k1 value, a slot including only semi-static DL symbols. Alternatively, the UE may exclude, when determining the k1 value, a slot in which all PUCCH transmissions are impossible due to semi-static DL symbols.) 

Regarding claim 8. Choi and Takahashi teaches The method of any one of claim 7, and Choi teaches 
wherein the postponing, based on the parameter and the at least one symbol of the first uplink control channel, further comprises determining, based on the configuration parameters, that transmission directions of symbols of radio resources allocated to the second uplink control channel are uplink. ([0283] As another example, the UE may determine the k1 value except for a slot configured as a semi-static DL symbol by a higher layer. For example, the UE excludes, when determining the k1 value, a slot including only semi-static DL symbols. Alternatively, the UE may exclude, when determining the k1 value, a slot in which all PUCCH transmissions are impossible due to semi-static DL symbols.)

Regarding claim 9. Choi and Takahashi teaches The method of any one of claim 7, and Choi teaches 
wherein the postponing, based on the parameter and the at least one symbol of the first uplink control channel, further comprises determining, based on the configuration parameters, that transmission directions of symbols of radio resources allocated to the second uplink control channel are flexible. ([0074] The flexible symbol may be determined to be used as a DL or an UL according to a signal.) 

Regarding claim 10. Choi and Takahashi teaches The method of any one of claim 7, and Choi teaches wherein the postponing, based on the at least one symbol of the first uplink control channel, further comprises determining, based on the configuration parameters, that transmission directions of symbols of radio resources allocated to the second uplink control channel are uplink or flexible. ([0074] A radio frame used as a DL carrier in a frequency division duplex (FDD) or a paired spectrum may be configured with a DL symbol or a flexible symbol, and a radio frame used as a UL carrier may be configured with a UL symbol or a flexible symbol.) 

Regarding claims 11, 12, 15-19 Choi and Takahashi teaches A wireless device comprising: one or more processors (Choi Fig. 11, Processor 110); and memory storing instructions (Choi Fig. 11, Memory 130) that, when executed by the one or more processors, cause the wireless device to perform the method in claim 1-3 and 6-10 respectively.  They are rejected for the same reasons as above. 

Regarding claim 20. Choi and Takahashi teaches A non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors (Choi Fig. 11, Processor 110 and Memory 130) to the method in claim 1.  It is rejected for the same reasons as above. 

Regarding claim 21, Choi and Takahashi teaches The method of claim 1, and Choi teaches wherein the second uplink control channel is within a time interval from the PDSCH.  ([0303] As another example, the base station may indicate multiple k1 values to transmit HARQ-ACK of the SPS PDSCH to the UE. When the UE receives multiple K1 values (e.g., both k1_1 and k1_2) from the base station, the method of transmitting HARQ-ACK is as follows. When a slot in which the SPS PDSCH is received is slot n, if a PUCCH can be transmitted in n+k1_1, transmission is performed. If the PUCCH cannot be transmitted in n+k1_1, the PUCCH is transmitted in n+k1_2.) 
The examiner notes that Choi  teaches k1 value is given as a sub-slot, [0201-0207] while the SPS interval is in the order 10 ms ([0296]), i.e. the length of a radio frame ([0101])  Therefore a person with ordinary skill in the art would understand Choi’s k1_1 and k1_2 would be within the time interval of the SPS interval.  

Regarding claim 22, Choi and Takahashi teaches The method of claim 1, and Choi does not teach wherein the RRC message further indicates a duration of the time interval.
However, Takahashi teaches wherein the RRC message further indicates a duration of the time interval. ([0031] The configuration information related to SPS (for example, an “SPS-Config” information element of RRC) may include an index for identifying SPS (SPS index), information related to resources of SPS (for example, a period of SPS), information related to PUCCH resources for SPS, and the like.”) in order to improve system control flexibility by configuration of plurality of SPSs in one cell group ([0007]) 
Choi and Takahashi are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method taught in Choi with the different means of transmitting SPS parameter in Takahashi in order to improve control flexibility.  

Regarding claims 23-24 Choi and Takahashi teaches A wireless device comprising: one or more processors (Choi Fig. 11, Processor 110); and memory storing instructions (Choi Fig. 11, Memory 130) that, when executed by the one or more processors, cause the wireless device to perform the method in claims 21-22, respectively.  They are rejected for the same reasons as above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527. The examiner can normally be reached 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/               Examiner, Art Unit 2468                                                                                                                                                                                         

/KHALED M KASSIM/               Primary Examiner, Art Unit 2468